DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 2, this claim recites “placing the skin” which implies the skin is a freestanding article prior to placement, whereas the ATL process recited in claim 2 means that the skin is fabricated directly on the facesheet.  These are contradictory.  Contrast this with claims 11 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levers (US 20110143100). 
As to claims 1 and 4, Levers teaches a method for forming a composite part, the system comprising: 
placing a skin of uncured material layers ([0023]; [0025]) onto a facesheet made of conductive steel ([0024]) lying on a flat surface (Fig. 1, item 3);
transferring the facesheet and skin (Fig. 2) to a curved tooling surface (16);
conforming the facesheet and skin to the curved tooling surface (Fig. 6);
heating the skin to a cure temperature ([0010]) on the conformed facesheet ([0037]).
As to claim 2, Levers uses ATL to apply composite tape on the facesheet ([0025]).
As to claim 11, Levers teaches a method for forming a composite part, the system comprising: 
forming a skin of uncured material layers ([0023]; [0025]) on a facesheet made of conductive steel ([0024]) lying on a flat surface (Fig. 1, item 3) by automated tape layup ([0025]);
transferring the facesheet and skin (Fig. 2) to a curved tooling surface (16);
conforming the facesheet and skin to the curved tooling surface (Fig. 6);
compressing the skin using a pressure differential ([0034]-[0038]);
heating the skin to a cure temperature ([0010]) on the conformed facesheet ([0037]) using a source of heat ([0010]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100).  Levers teaches the subject matter of claims 1 and 11 above under 35 U.S.C. 102(a)(1).
As to claims 3, 10, and 16, Levers teaches vacuum sealing with an impermeable membrane (31), but does not specifically teach applying autoclave pressure within a cool autoclave.  However, Levers teaches in [0037] that the layup can be debulked and separately co-cured in the autoclave.  In view of the fact that Levers teaches separately debulking and co-curing, it would have been prima facie obvious to apply the autoclave already taught by Levers without heat in order to debulk the layup prior to curing.

Claims 5-8, 12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Chang (US 20130099089).  Levers teaches the subject matter of claims 1 and 11 above under 35 U.S.C. 102(a)(1).
As to claims 5 and 6, Levers is silent to the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, a source of heat or electricity at least one of physically and electrically coupled to the facesheet.
Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).
It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
As to claim 7, Chang provides bus bars (31) to opposing ends of the facesheet.  As to claim 8, Levers teaches a substructure (Fig. 8, item 50). 
As to claim 12, Levers is silent to the tooling surface is made of insulating material or a first insulating material is positioned onto the tooling surface, a source of electricity electrically coupled to the facesheet to provide joule heating.
Chang teaches a conductive facesheet (21) positioned on insulating material (item 22, [0025]) and a source of electricity electrically coupled to the facesheet (21) that heats the facesheet (Abstract).
It would have been prima facie obvious to incorporate these features from Chang into Levers because Levers teaches/suggests heating by any technique ([0010]) and Chang provides a known heating technique within the teaching/suggestion of Levers.
As to claim 14, Chang provides bus bars (31) to opposing ends of the facesheet, which would have been obvious for the same reasons discussed above in the rejection of claim 12.  

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Chang (US 20130099089), and further in view of Shiraishi (US 6,391,246).  Levers and Chang teach the subject matter of claims 8 and 11 above under 35 U.S.C. 103.
As to claims 9 and 13, Levers teaches a system for forming and curing a composite part as described above.  Levers does not specifically teach a second insulating material placed over the skin and cut to allow the substructure to protrude therethrough as a template for locating the substructure..
However, Shiraishi demonstrates that it is known to provide silicone (3:47, inherently insulating) shape-retention means (2) which allows substructures (12) to protrude through cuts/gaps for location of substructures under a bagging film (5) similar to that of Levers.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Shiraishi shape retention means (2) into Levers as an improvement that would provide the ability to place and protect stiffening rib portions on the Levers composite article.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Levers and the other cited references are the closest available prior art, but do not teach the single turn transformer (claims 15 and 18) or the magnet-placement apparatus (claims 17) recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742